               Case 2:18-cr-00224-RSM Document 68 Filed 10/09/20 Page 1 of 2




 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
      UNITED STATES OF AMERICA,                         CASE NO. CR18-224RSM
 9
                              Plaintiff,
10                                                      ORDER GRANTING UNOPPOSED
                        v.                              MOTION TO CONTINUE TRIAL DATE
11
12
      JOSHUA DYLAN BROOKS,
13
                             Defendant.
14
15           The Court grants Defendant’s unopposed motion to continue trial in this matter, and finds
16
     that:
17
18           (a) taking into account the exercise of due diligence, a failure to grant a

19 continuance would deny counsel for the defendant the reasonable time necessary for
20
     effective preparation, due to counsel’s need for more time to review the evidence,
21
22 consider possible defenses, and gather evidence material to the defense, as set forth in 18
23 U.S.C. § 3161(h)(7)(B)(iv); and
24
             (b) a failure to grant a continuance would likely result in a miscarriage of justice,
25
26 as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
27
28
               Case 2:18-cr-00224-RSM Document 68 Filed 10/09/20 Page 2 of 2




 1          (c) the additional time requested is a reasonable period of delay, as the defendant
 2
     has requested more time to prepare for trial, to investigate the matter, to gather evidence
 3
     material to the defense, and to consider possible defenses; and
 4
 5          (d) the ends of justice will best be served by a continuance, and the ends of justice
 6
     outweigh the best interests of the public and the defendant in any speedier trial, as set
 7
     forth in 18 U.S.C. § 3161(h)(7)(A); and
 8
 9          (e) the additional time requested between the current trial date of October 26,
10
     2020, and the new trial date is necessary.
11
            The October 26, 2020, trial date is continued to a date to be set at a status hearing on
12
13 October 26, 2020 at 9:00 AM; the pretrial motions deadline is also continued and will be
14
     reset by the Court. The time period from the date of the Court’s order to the new trial date
15
     for purposes of computing the time limitations imposed by the Speedy Trial Act will be
16
17 excluded.
18          DATED this 9th day of October, 2020.
19
20
21
22
23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
27
28
